Exhibit BDO Raffles Certified Public Accountants 19 Keppel Road #02-01 Jit Poh Building, Singapore 089058 Tel: (65) 6828 9118 Fax: (65) 6828 9111 E-mail: info@bdo.com.sg www.bdo.com.sg March 17, Securities and Exchange Commission treet N.E. Washington, D.C. 20549 We have been furnished with a copy of the response to item 4.01 of Form 8-K for the event that occurred on March 11, 2009, to be filed by our former client, Trio-Tech International. We agree with the statements made in response to that Item insofar as they relate to our Firm. Very truly yours, /s/ BDO Raffles BDO Raffles Singapore
